SPRING, J.
(dissenting). Early in November the doing business at Penn Yan, N. Y., entered into an agreement to sell the defendants ten car loads of buckwheat flour, to be delivered in New York during the month of November. Three car loads were shipped during that month, and the balance during the month of December and early in January. The plaintiff claims that there was a modification of the original agreement, whereby the time of delivery was extended, and the shipments were to be strung along during the month of December. The court has so found, and the evidence is ample to sustain this finding. The goods were sold through brokers in New York. One of them—Mr. Bowlin—testified that during the month of November one of the defendants asked him to write the plaintiff if delivery of the flour could be strung along during the month of December, and Mr. Bowlin accordingly wrote plaintiff, who had also previously written to the broker to ascertain if that arrangement could be made. There is other proof tending to confirm this testimony. Three car loads were shipped in November and seven later. Invoices of each shipment were mailed to the defendants, and sight drafts drawn. The invoices were all retained by the defendants, and none of the drafts were honored until the middle of January. The shipments in November were, therefore, in the same category as those in December. The railroad company also notified the defendants of the arrival of each car, and they were also advised of the drawing of the drafts. No protest or repudiation was given by the defendants; nothing to indicate they had not accepted the goods. The plaintiff during this time did not know that the defendants intended to refuse to pay for this flour, and did not learn of that fact until the middle of January, and after the delivery of all the flour in New York. Irrespective of any paroi extension of the agreement, I think this conduct of the defendants is equivalent to a waiver of delivery within the stipulated time. They could not retain these invoices and be cognizant that the goods were in the railroad company’s yards in New York, awaiting their motion, and then, after all the goods had been forwarded to them, be relieved from liability on the ground that the wheat was not shipped within the time agreed upon. As already observed, the November shipments, for which concededly they were liable to pay, were treated precisely the same as those shipped later. There was nothing, therefore, to apprise the plaintiff of the proposed attitude of the defendants. When the plaintiff insisted upon payment, and the market had declined, the defendants paid for the three cars shipped in November and one in December; the latter inadvertently. One of the defendants disputed the testimony of the broker, the defendant saying there was no conversation in which it was agreed that the shipments might be deferred. The broker’s version is sustained by the fact that he did write the *261plaintiff of such a conversation. There are also the significant circumstances already adverted to of the shipments of the flour, the retention of the invoices, the presentation of the drafts, and the notification of the delivery of the cars, and no disclaimer of any kind from the defendants. I think these circumstances, with the testimony of Bowlin, amply justify the conclusion reached by the court that there was an extension and a waiver of strict performance as to the time of delivery of the original agreement.
Judgment should be affirmed, with costs.